— Appeal from a judgment of the Court of Claims (Diane L. Fitzpatrick, J.), entered July 20, 2007 in a medical malpractice action. The judgment awarded claimant money damages after a nonjury trial.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from a judgment in this medical malpractice action, defendant contends that the Court of Claims erred in refusing to limit its liability to that of a successive tortfeasor liable only for the aggravation of claimant’s injuries that were caused by prior malpractice. Defendant raises that contention for the first time on appeal, however, and it therefore is not properly before us (see Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). Present — Smith, J.E, Centra, Lunn, Fahey and Green, JJ.